PER CURIAM:
Robin G. Vanzant appeals the magistrate judge’s order denying her motion for summary judgment, granting the Commissioner’s motion for summary judgment, and affirming the Commissioner’s decision to deny her application for Disability Insurance Benefits under the Social Security Act.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Vanzant v. Comm’r of Soc. Sec., No. 2:07-cv-00069-pms, 2008 WL 3833864 (W.D.Va. Aug. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge with the parties' consent under 28 U.S.C. § 636(c) (2006).